



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172,
    172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or
    347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada,
    1970, as it read immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or
    justice shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in
    subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. H.B., 2014 ONCA 334

DATE: 20140428

DOCKET: M42516 C56977

Lauwers J.A. (In Chambers)

BETWEEN

Her Majesty the Queen

Respondent

and

H. B.

Applicant/Appellant

Raymond Boggs, for the applicant

Frank Au, on July 25, 2013, and Elise Nakelsky on April
    22, 2014, for the respondent

Heard:  July 25, 2013, and April 22, 2014

Application for release pending the appeal from convictions
    entered

on November 29,
    2012 and sentence imposed on March 18, 2013 by Justice Edward Gareau of the
    Superior Court of Justice, sitting without a jury.

Lauwers
    J.A.:

[1]

The applicant was convicted by Gareau J. of three counts of long term
    historical sexual assault on two of his daughters when they were young, one count
    involving rape. He was sentenced to eight years imprisonment.  The applicant
    has appealed conviction and sentence. He seeks bail pending appeal.

[2]

This is the return of a motion for bail pending appeal, which was
    adjourned by me on July 26, 2013 to permit the appellant to obtain a medical
    report and prepare better application materials.

The Governing Principles on Bail Pending Appeal

[3]

Watt J.A. laid out the governing principles in
R. v. Manasseri
,
    2013 ONCA 647, [2013] O.J. No. 6177, at paras 37-38, 40-43:

Under section 679(3) of the
Criminal Code
, an
    applicant who seeks release pending the determination of an appeal from
    conviction must establish to the satisfaction of the chambers judge:

i.

that the appeal is not frivolous;

ii.

that the applicant will surrender into custody in accordance with the
    terms of the release order; and

iii.

that the applicants detention is not necessary in the public interest.



An appeal is not frivolous if the proposed grounds of appeal
    raise arguable issues.  An applicant need not establish a likelihood, much less
    a certainty of success on appeal, but must be able to point to a viable ground
    of appeal that would warrant appellate intervention if established.



The public interest criterion in section 679(3)(c) requires a
    judicial assessment of the need to review the conviction leading to
    imprisonment, on the one hand, and the need to respect the general rule of
    immediate enforceability of judgments, on the other:
R. v. Farinacci
(1993),
    86 C.C.C. (3d) 32 (Ont. C.A.), at pp. 47-48.

Public confidence in the administration of justice requires
    that judgments be enforced.  The public interest may thus require that a person
    convicted of a very serious offence, like second degree murder, who advances
    grounds of appeal that are arguable but weak, be denied release pending
    appeal:
Farinacci
, at p. 48.

But public confidence in the administration of justice also
    requires that judgments be reviewed, and that errors, if any, be corrected,
    especially where an appellants liberty is at state [sic]:
Farinacci
,
at p. 48.

The public interest ground assumes a place of greater
    prominence in cases in which an applicant has been convicted of a very serious
    offence and faces the prospect of a lengthy period of incarceration:
R. v.
    Baltovich
(2000), 144 C.C.C. (3d) 233 (Ont. C.A.  Chrs), at para. 19;
R.
    v. Demyen
(1975), 26 C.C.C. (2d) 324 (Sask. C.A.), at p. 326.  As a
    result, release of an applicant pending appeal of a murder conviction is rare:
Baltovich
, at para. 20.  But where the grounds of appeal are strong
    and a serious concern about the accuracy of the verdict emerges from the
    materials filed, the public interest may favour release:
Baltovich
,
    at para. 20;
R. v. Parsons
(1994), 30 C.R. (4th) 169 (Nfld. C.A.), at
    pp. 186-187.

[4]

I am satisfied that the applicant would surrender himself into custody
    in accordance with the terms of any bail order. I now turn to the other two
    issues under s. 679 of the
Criminal Code
: whether
the appeal has sufficient merit that, in the
    circumstances, it would cause unnecessary hardship if the applicant were
    detained in custody; and whether his detention is not necessary in the public
    interest.

The Merits of the Appeal

[5]

The conviction appeal rests on two grounds. The applicant argues that he
    did not receive a fair trial, first, because he is hard of hearing and did not
    hear the proceeding, and second, because the two complainants colluded with
    each other.

The Applicants Hearing Problem

[6]

Counsel filed fresh evidence consisting of an audiologists report. The
    report shows that: in quiet conditions with no competing noise [the applicant]
    can follow approximately 50% of what is being said if it is sufficiently loud.
    In his supplementary affidavit the applicant states: I could not hear the
    proceedings at trial and I stated under oath that I could not hear much of the
    testimony.

[7]

The applicant points to three significant instances, and a group of more
    minor instances, in which the applicant misheard the proceedings. Counsel
    argues that these examples show that the applicant was unable to participate
    fully in his own trial.

[8]

First, counsel cited an example from the applicants cross-examination
    in which the Crown referred to the evidence-in-chief of one of the
    complainants.  The applicant responded that he did not hear half of it because
    she was speaking so softly.

[9]

Second, the applicant points to the exchange in his cross-examination
    reproduced below. The applicant denied sexually abusing his children throughout.
    In the closing moments of the Crowns cross-examination, however, the following
    exchange occurred:

Q.      Now, here we are.  Its 2012, Mr. [B.], right? And I
    suggest to you youre facing something in court that you never thought would
    come to light.  You never believed that [N.] and [C.] would go to the police
    and talk about what you did to them.

A.      Correct.

Q.      This is a dirty, dark secret in your house, isnt it?

A.      Yeah.

Q.      Yes.  He said, Yes.  Its time to apologize to them. 
    You know thats what they want, dont you?

A.      I want to apologize to my children.

Q.      Thats all they wanted all these years.

A.      I love them very much.  Ill do all I can in my life
    because I dont have very much left in my life, Im all injured and close to 80
    years old, and I want to apologize to my children and I love them very much. 
    And I want to get back family before I leave this world.  Sorry.  I am very,
    very sorry to [C.] and [N.].

[10]

Counsel
    submits that the applicant did not understand the Crowns question, and did not
    understand that he was effectively confessing.  Counsel points to the applicants
    supplementary affidavit in which he states:

I have a hard time hearing and misunderstood the question I was
    being asked on the stand. I did not confess to sexually assaulting my
    daughters. While being cross-examined, I was stating that I was sorry for not
    being around my children enough.  I did not sexually assault anyone.

[11]

Third,
    counsel suggests that the applicant did not hear the sentence being imposed.

[12]

Apart
    from these three significant instances, the applicant points to several
    occasions in the transcript where it appeared that he did not hear what was
    said.

[13]

I
    reject the applicants submissions, for the following reasons. First, the
    audiologists report is vague and generic. People with hearing problems appear
    frequently in our courts and every effort is made to accommodate them and to
    ensure that they understand what is going on. This is the responsibility of
    trial counsel. The applicant did not draw my attention to any indication that trial
    counsel objected on the record or advised the court that his client was not
    able to follow the proceedings.  There is no affidavit from trial counsel
    describing any problems in communication or comprehension on the part of the
    appellant.

[14]

Second,
    I am unable to conclude that the applicant did not understand the Crowns
    question at the end of his cross-examination because he did not hear it.  The
    Crowns question was a plain invitation and the answer was responsive. Although
    the trial judge relied on the exchange, he did not treat it as a confession.
    Rather, he based his decision on the totality of the evidence that was before
    him.

[15]

Third,
    it is evident from the applicants responses to questions that he heard and
    understood what was being asked. When the Crown referred to a complainants
    evidence, the applicant responded that he had not heard it; the Crown then put
    the evidence of the complainant to the applicant, who had a full opportunity to
    respond.

[16]

This
    was also true for the collection of instances in which the applicant as witness
    did not initially hear a question. The question was restated and the applicant
    provided a responsive answer, showing that he understood the question.  It is
    not unusual for witnesses in trials to tell counsel that they have not heard a
    question or that they have not understood it, and ask that a question be
    repeated. There is little, if any, merit in this ground of appeal.

Possible Collusion Between the Complainants

[17]

The
    applicant submits that there was collusion between the two complainants.

[18]

In
    particular, the applicant alleges that the complainants travelled and shared
    accommodation to and from the preliminary hearing and the trial, an allegation
    that the Crown disputes. They are sisters and admitted to talking with each
    other about the incidents of abuse over the years.  They were each provided,
    inadvertently, with the others preliminary hearing testimony transcripts by
    the Crowns office.

[19]

The
    trial judge recognized the inadvertent disclosure by the Crown of the
    preliminary hearing evidence but dismissed the appellants motion for a stay.

[20]

The
    motion was brought under s. 7 and s. 11(d) of the
Canadian Charter of
    Rights and Freedoms
. The trial judge noted that the court had the power to
    stay proceedings but only, consistent with the Supreme Courts decision in
R.
    v. Jewitt
(1985), 12 C.C.C. (3d), in the clearest of cases. He pointed
    to other cases supporting the same principle in the Supreme Court of Canada and
    in the Court of Appeal for Ontario. The trial judge referred to the observation
    of Hill J. in
R. v. Kim
, [2008] O.J. No. 198, at para. 96, that in
    cases of family sexual abuse the discussion of the abuse among family members
    is understandable. There is, in my view, no error in the trial judges approach
    to the motion for a stay.

[21]

The
    trial judge noted, in his reasons for dismissing the motion for a stay:

This court had the benefit of hearing the evidence of [N.R.]
    and [C.B.] in-chief and during cross-examination.  Their evidence did not
    establish that [N.R.] altered or adopted her evidence from that given at the
    preliminary inquiry or to that given at the trial as a result of reading the
    transcript of the evidence of her sister, [C.B.], given at the preliminary
    inquiry.  The same can be said for the evidence of [C.B.].

In my view, the inadvertent disclosure of another witness
    evidence to a witness is a matter that the trier of fact can consider when
    determining how much weight will be given to that witness evidence.  Counsel
    for the accused had the opportunity to cross-examine both [N.R.] and [C.B.] on
    this matter, and I agree with the Crowns observation in her factum that, It is
    significant that nowhere in the cross-examination of [N.R.] or [C.B.] did
    counsel show one sliver of impact on their evidence.

[22]

Counsel
    refers to a number of instances in the transcript which he submits demonstrate
    collusion. I observe that this is not a case in which two witnesses are giving
    evidence about a common encounter with the accused. I do not find the instances
    of alleged collusion to be persuasive. One would expect, for example, the complainants
    descriptions of the house in which the family lived to be consistent. The only
    instance that is troublesome concerns assaults that occurred in a truck, about
    which the descriptions seem unusually similar. This is not, however, enough to
    raise an arguable case that the appeal on this ground has merit.

[23]

The
    evidence at trial did not evolve in a manner that showed the alleged collusion
    between the complainants. Before me, counsel was unable to point to any shifts
    in the evidence of either complainant between the preliminary hearing and the
    trial.  The applicant makes no allegation of ineffective assistance of counsel.

[24]

The
    trail judge noted in his reasons for conviction that:

In cross-examination, it was not shown that their evidence was
    changed at trial from that given in prior statements to police or at the
    preliminary inquiry.  Quite simply, I cannot find that [N.] or [C.s] evidence
    was altered in any way by the reading of the transcripts from the preliminary
    inquiry.

He added:

I do not find the evidence of [N.] and [C.] so similar in
    nature as to events that occurred to cause me to conclude that the evidence has
    been rehearsed, orchestrated, or cooked up between them. There are significant
    dissimilarities in the evidence of [N.] and [C.] on substantial points
    surrounding the events.

[25]

There
    is little, if any, merit in this ground of appeal.

The Public Interest Ground

[26]

In
    my view, the convictions constitute serious crimes against the person. The
    grounds for the conviction appeal are arguable but weak. In this case the
    public interest balance required by
Farinacci
favours continued
    enforcement of the sentence, not judicial interim release. The appeal can be
    scheduled quickly on an expedited basis. Cross-examination on the fresh
    evidence, if required, should not delay the appeal.

[27]

The
    application is dismissed.

Released: April 28, 2014                                        P.
    Lauwers J.A.


